108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stacy Lee McCANN, Appellant,v.Sgt. M.L. HAYNES;  A.D. Smith, Appellees.
No. 96-2546.
United States Court of Appeals, Eighth Circuit.
Submitted March 14, 1997.Filed March 19, 1997.

Before FAGG and HEANEY, Circuit Judges, and NANGLE,* District
PER CURIAM.


1
Stacy Lee McCann appeals the adverse decision of the district court in McCann's 42 U.S.C. § 1983 action.  Having reviewed the record and the parties' briefs, we conclude McCann is not entitled to relief.  In our view, there is ample evidence to support the district court's fact-findings and no error of law appears.  We affirm.  See 8th Cir.  R. 47B.



*
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation